Title: The American Peace Commissioners to John Jay, 28 Mar. 1786
From: American Peace Commissioners,Adams, John,Jefferson, Thomas
To: Jay, John


          
            
              Sir—
            
            

              Grosvenor Square

              March 28 1786—
            
          


          Soon after the arrival of Mr. Jefferson
            in London, We had a conference with the Ambassador of Tripoli, at His House.
          The amount of all the Information we could obtain from him was that
            a perpetual peace was in all respects the most adviseable, because a temporary treaty
            would leave room for increasing demands upon every renewal of it and a stipulation for
            annual payments, would be liable to failures of performance which would renew the War,
            repeat the negotiations, and continually augment the Claims of his Nation, & the
            difference of Expence would by no Means be adequate to the Inconvenience, since 12.500
            Guineas to his Constituents with 10 pr. Cent upon that sum
            for himself, must be paid if the treaty was made for only a Period of one Year,—
          That 30.000 Guineas for his Employers & £3.000 for himself,
            were the lowest terms upon which a perpetual Peace could be made & that this
            must be paid in Cash on the Delivery of the Treaty signed by his sovereign—that no Kind
            of Merchandizes could be accepted
          That Tunis would treat upon the same terms but he could not answer
            for Algiers or Morocco. We took the Liberty to make some Inquiries concerning the
            Grounds of their pretentions to make War upon Nations who had done them no Injury,
            & observed that we Considered all Mankind as our friends, who had done us no
            Wrong nor had given us any provocation—
          The Ambassador answered us, that it was founded on the law of their
            great Profet: that it was written in the Koran, that all Nations who should not have
            acknowledged their Authority were sinners: that it was their right & duty to
            make war upon them whenever they could be found, & to make slaves of all they
            could take as prisoners; & that every Mussalman who should be slain in battle
            was sure to go to Paradise
          That it was a Law, that the first who boarded an Enemy’s Vessell
            should have one slave, more than his share with the rest, which operated as an Incentive
            to the Most desperate Valour & Enterprize. That it was the practice of their
            Corsairs to bear down upon a ship; for each sailor to take a Dagger in each hand
            & another in his Mouth & leap on board, which so terrified their
            Enemies, that very few ever stood against them, That he verily believed the Devil
            assisted his Country-men, for they were almost allway’s successfull—
          We took time to consider & promised an Answer but we can
            give him no other, than that the Demands exceed our Expectations & that of
            Congress so much, that we can proceed no further, without fresh Instructions.
          There is but one possible way that we know of to procure the money,
            if Congress should authorize us to go the necessary expence, & that it is to
            borrow it in Holland. We are not certain that it can be had there
          But if Congress should order us to make the best terms we can, with
            Tunis, Tripoli, Algiers & Morocco & to procure this Money, wherever we
            can find it, upon terms like those of the last loan in Holland, our best Endeavours
            shall be used to remove this formidable obstacle out of the Way of the Prosperity of the
            United States
          Inclosed is a Copy of a Letter from P. R. Randall Esqr. at Barcelona. The last from Mr.
            Barclay was dated Bayonne—
          It is hoped we shall soon have News from Algiers & Morocco
            and we wish it may not be more disagreable than this from Tunis & Tripoli—
          We are with great / respect—Yours

          
            
              J. A
            
          
          
            
              T. J—
            
          
        